Case: 20-2165    Document: 46    Page: 1   Filed: 09/29/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 TRIPLE CANOPY, INC.,
                       Appellant

                            v.

          SECRETARY OF THE AIR FORCE,
                      Appellee
               ______________________

                        2020-2165
                  ______________________

     Appeal from the Armed Services Board of Contract Ap-
 peals in Nos. 61415, 61416, 61417, 61418, 61419, 61420,
 Administrative Judge Kenneth David Woodrow, Adminis-
 trative Judge Owen C. Wilson, Administrative Judge Rich-
 ard Shackleford.
                  ______________________

                Decided: September 29, 2021
                  ______________________

     JONATHAN   DAVID     SHAFFER,   Smith,    Pachter,
 McWhorter, PLC, Vienna, VA, argued for appellant. Also
 represented by TODD MATTHEW GARLAND, RICHARD C.
 JOHNSON, Tysons Corner, VA.

     NATHANAEL YALE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for appellee. Also represented by JEFFREY
 B. CLARK, ROBERT EDWARD KIRSCHMAN, JR., PATRICIA M.
 MCCARTHY.
Case: 20-2165    Document: 46       Page: 2   Filed: 09/29/2021




 2         TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


                  ______________________

     Before NEWMAN, SCHALL, and DYK, Circuit Judges.
 SCHALL, Circuit Judge.
      Triple Canopy, Inc. (“Triple Canopy”), appeals the de-
 cision of the Armed Services Board of Contract Appeals
 (“Board”) that denied six consolidated appeals brought by
 Triple Canopy under the Contract Disputes Act of 1978,
 41 U.S.C. § 7101 et seq. (“CDA”). Triple Canopy, Inc.,
 ASBCA Nos. 61415, 61416, 61417, 61418, 61419, 61420,
 20-1 BCA ¶ 37,675. The Board denied the appeals after
 concluding that the claims asserted in them were time-
 barred because they were not submitted to the contracting
 officer within six years of when they accrued, as required
 by 41 U.S.C. § 7103(a)(4)(A). Because we conclude that the
 Board erred as a matter of law in determining when Triple
 Canopy’s claims accrued, we reverse and remand.
                       BACKGROUND
                             I.
     Triple Canopy is a private security company (“PSC”).
 Its appeal arises out of its performance of six separate,
 fixed-price contracts for security services in Afghanistan.
 The contracts were awarded during the period March 15,
 2009, through September 17, 2010. Triple Canopy, 20-1
 BCA ¶ 37,675 at 182,894. The contracts were awarded by
 the Department of Defense, through the Combined Joint
 Special Operations Task Force-Afghanistan (“CJSOTF-A”).
 Id. Each of the contracts required that Triple Canopy com-
 ply with local law and incorporated Federal Acquisition
 Regulation (“FAR”) 52.229-6, Taxes—Foreign Fixed-Price
Case: 20-2165     Document: 46        Page: 3   Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE           3


 Contracts (June 2003) (“Foreign Tax Clause”). 1 Id. That
 FAR provision provides in relevant part, as follows:
     [T]he contract price shall be increased by the
     amount of any after-imposed tax or of any tax or
     duty specifically excluded from the contract price
     by a provision of this contract that the Contractor
     is required to pay or bear, including any interest or
     penalty, if the Contractor states in writing that the
     contract price does not include any contingency for
     such tax and if liability for such tax, interest, or
     penalty was not incurred through the Contractor’s
     fault, negligence, or failure to follow instructions of
     the Contracting Officer or to comply with the pro-
     visions of paragraph (i) below.
     ....
     (i) The Contractor shall take all reasonable action
     to obtain exemption from or refund of any taxes or
     duties, including interest or penalty, from which
     the United States Government, the Contractor, any
     subcontractor, or the transactions or property cov-
     ered by this contract are exempt under the laws of
     the country concerned or its political subdivisions
     or which the governments of the United States and
     of the country concerned have agreed shall not be
     applicable to expenditures in such country by or on
     behalf of the United States.
 FAR § 52.229-6(d)(1), -6(i).
                                II.
     In February of 2008, the Government of the Islamic Re-
 public of Afghanistan (“GIRA”) issued a directive entitled
 “Procedure for Regulating Activities of Private Security


     1   The FAR is codified in title 48 of the Code of Fed-
 eral Regulations. For brevity, we refer to the FAR without
 corresponding C.F.R. citations.
Case: 20-2165    Document: 46       Page: 4   Filed: 09/29/2021




 4         TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


 Companies in Afghanistan” (“PSC Regulation”). Triple
 Canopy, 20-1 BCA ¶ 37,675 at 182,893. Article 7 of the
 PSC Regulation required all PSCs to observe Afghan law,
 including the PSC Regulation itself. Id. Article 10 of the
 PSC Regulation provided: “The number of staff of each Se-
 curity Company shall not be more the [sic] 500 people, un-
 less the Council of Ministers agrees an increased number
 of staff.” Id. Although the PSC Regulation limited the
 number of PSC personnel to 500, the regulation did not pro-
 vide for the imposition of fees or penalties on PSCs operat-
 ing in Afghanistan that exceeded the 500-person limit.
     On August 13, 2010, the contracting officer (“CO”), Air
 Force Captain Brussell C. Bungay, sent a letter to Afghan-
 istan’s Ministry of Interior (“MOI”) on behalf of the Depart-
 ment of Defense.       Corrected Joint Appendix (“J.A.”)
 282–83. In the letter, the CO informed the MOI that “Tri-
 ple Canopy’s manning requirement in support of US Mili-
 tary contracts will exceed 500 personnel.” Id. at 283. 2 The
 CO stated:
     In order to ensure there is no disruption to Afghan-
     istan’s reconstruction process, the CJSOTF-A [ ] re-
     spectfully requests an exemption excepting from
     the 500 allowable security staff, for the above ref-
     erenced contracts. It is understood and expected
     that Triple Canopy will still be required to abide by
     all other relevant laws and regulations as a li-
     censed Private Security Company.
 Id. The CO further stated: “This exemption shall be con-
 sidered immediately valid by both [ ] CJSOTF-A and Triple
 Canopy.” Id. On August 16, 2010, Triple Canopy



     2   Although none of the individual contracts required
 that Triple Canopy supply more than 500 personnel, the
 contracts combined required it to provide more than the
 500 personnel specified by Article 10 of the PSC Regula-
 tion. Triple Canopy, 20-1 BCA ¶37,675 at 182,894.
Case: 20-2165    Document: 46       Page: 5    Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE         5


 submitted the CO’s letter to the MOI in support of its re-
 quest that the MOI issue it a formal exemption with re-
 spect to the 500-person limit. Triple Canopy, 20-1 BCA
 ¶ 37,675 at 182,895.
     On March 15, 2011, GIRA issued Presidential Directive
 No. 7339 (“PD7339”). Id. PD7339 required that all PSCs
 operating in Afghanistan pay a fee of 100,000 Afghan Af-
 ghani (“AFN”) (Afghan currency), a sum equal to $2,323.42
 at that time, for each person over the 500-employee cap and
 250,000 AFN ($5,808.56) for each foreign national working
 without an Afghan visa. Id.
     On March 24, 2011, GIRA implemented PD7339 by as-
 sessing “penalties” for each individual Triple Canopy em-
 ployed over the 500-person limit. J.A. 429. The penalties
 were assessed against Triple Canopy’s total number of per-
 sonnel across all of its contracts. Triple Canopy, 20-1 BCA
 ¶ 37,675 at 182,895. The assessment totaled 37,860,000
 AFN ($879,647.95). 3 GIRA directed Triple Canopy to pay
 the assessment within 15 days. J.A. 429. GIRA informed
 Triple Canopy, however, that if it objected to the assess-
 ment, it could provide its “reasoning in writing” within two
 weeks. Id. 4
     On March 27 and 28, 2011, representatives of the De-
 partment of Defense again issued memoranda to GIRA



    3     The penalties assessed included 24,900,000 AFN
 for 204 people exceeding the 500-person cap, including
 7,500,000 AFN for 30 foreign nationals working without
 Afghan visas. The assessment also included additional
 penalties of 12,960,000 AFN relating to weapons registered
 by Triple Canopy. J.A. 429.
     4    The Board, see Triple Canopy, 20-1 BCA ¶37,675
 at 182,895, and the parties, see Appellant’s Br. 10 and Ap-
 pellee’s Br. 6, all are of the view that the March 24, 2011
 GIRA assessment gave Triple Canopy the right to appeal
 the assessment. We agree.
Case: 20-2165    Document: 46       Page: 6   Filed: 09/29/2021




 6         TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


 requesting that Triple Canopy be exempted from the 500-
 person limit “to ensure there is no disruption to Afghani-
 stan’s reconstruction process.” Triple Canopy, 20-1 BCA
 ¶ 37,675 at 182,895; J.A. 430–34.
     Triple Canopy formally appealed the assessment on
 April 8, 2011. Triple Canopy, 20-1 BCA ¶ 37,675 at
 182,895. In its appeal, Triple Canopy indicated it had first
 sought an exemption with respect to the 500-person limit
 in August of 2010 and that it was waiting for the MOI’s
 High Coordination Board and Council of Ministers to ap-
 prove its request to maintain up to 1,000 personnel in Af-
 ghanistan. J.A. 435, 438–39. Thereafter, on April 21,
 2011, Triple Canopy informed the CO that it would submit
 requests for equitable adjustments if its appeal of the
 March 24 assessment was denied.           Triple Canopy,
 20-1 BCA ¶ 37,675 at 182,895.
     On July 6, 2011, GIRA sent a letter to Triple Canopy
 adjusting the total penalty assessed in its March 24 letter.
 Id. The total penalty assessed was reduced to 18,550,000
 AFN ($430,994.97). Id. 5 On July 18 and 20, 2011, Triple
 Canopy paid the reduced assessment. Id. at 182,896.
                             III.
     On June 6, 2017, within six years of both GIRA’s letter
 of July 6, 2011, and Triple Canopy’s payment of the re-
 duced assessment on July 18 and 20, 2011, Triple Canopy
 submitted claims to the CO under each of the six CJSOTF-
 A contracts. Triple Canopy, 20-1 BCA ¶ 37,675 at 182,896.
 In its claims, Triple Canopy sought reimbursement under
 the Foreign Tax Clause for the penalties it had paid to


     5   The July 6 letter assessed a penalty of 100,000
 AFN per person for 174 Afghan nationals and four foreign
 nationals and a penalty of 250,000 AFN per person for
 three additional foreign nationals working without Afghan
 visas. J.A. 446–47. The letter did not assess any penalty
 for weapons. Id.
Case: 20-2165     Document: 46      Page: 7     Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE           7


 GIRA allocable to each contract. See id. On November 20,
 2017, after the CO failed to issue a final decision, Triple
 Canopy’s claims were deemed denied. See 41 U.S.C.
 § 7103(a)(3), (f)(5); FAR § 33.211(a)(4), (g). Triple Canopy
 then appealed to the Board.
     As noted above, the Board denied Triple Canopy’s ap-
 peals on the grounds that the asserted claims were time-
 barred because they were not submitted to the CO within
 six years of the date they accrued, as required by 41 U.S.C.
 § 7103(a)(4)(A).
     Although the CDA does not define claim accrual, the
 FAR does. The FAR defines “[a]ccrual of a claim” as “the
 date when all events, that fix the alleged liability of either
 the Government or the contractor and permit assertion of
 the claim, were known or should have been known. For
 liability to be fixed, some injury must have occurred. How-
 ever, monetary damages need not have been incurred.”
 FAR 33.201.
      The Board began its analysis as to when Triple Can-
 opy’s claims accrued by observing that, to determine when
 the claims accrued and when the events that fixed the gov-
 ernment’s alleged liability were known, it was required to
 examine the legal basis for the claims. The legal basis for
 Triple Canopy’s claims, the Board determined, was FAR
 52.229-6, the Foreign Tax Clause provision noted above
 that was incorporated into each of Triple Canopy’s
 CJSOTF-A contracts. As seen, that provision provides, in
 relevant part, that “the contract price shall be increased by
 the amount of any after-imposed tax or of any tax or
 duty . . . that the Contractor is required to pay or bear, in-
 cluding any interest or penalty . . . if liability for such tax,
 interest, or penalty was not incurred through the Contrac-
 tor’s . . . failure . . . to comply with the provisions of para-
 graph (i) below.” FAR 52.229-6(d)(1). The Board stated
 that, if it accepted Triple Canopy’s contention that the
 GIRA assessment was an “after-imposed tax,” then Triple
 Canopy’s “legal obligation to pay the assessment [arose]
Case: 20-2165     Document: 46      Page: 8   Filed: 09/29/2021




 8         TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


 when Triple Canopy [was] ‘required to pay or bear’ the as-
 sessment.” Triple Canopy, 20-1 BCA ¶ 37,675 at 182,896.
 Noting that there was “no dispute that GIRA demanded
 payment of the assessment on March 24, 2011,” id., the
 Board reasoned that Triple Canopy “knew it was obligated
 to pay the GIRA assessment when it received GIRA’s de-
 mand letter” on March 24, 2011, id. at 182,897. Thus, in
 the Board’s view, the claims accrued on March 24, 2011,
 more than six years before they were submitted to the CO
 on June 6, 2017.
     In its decision, the Board rejected Triple Canopy’s ar-
 gument that its claims did not accrue until it paid the re-
 vised penalty assessments on July 18 and 20, 2011. In so
 doing, the Board agreed with the government that Triple
 Canopy’s obligation to pay the penalties was fixed on
 March 24, 2011, when GIRA assessed the penalties. The
 Board stated that “[o]nce Triple Canopy became legally ob-
 ligated to pay the assessment, the costs were incurred. The
 fact that the final amount could change does not matter,
 nor does the fact that actual payment had not yet oc-
 curred.” Id. (first citing Gray Pers., Inc., ASBCA No. 54652,
 06-02 BCA ¶ 33,378 at 165,476; then citing McDonnell
 Douglas Servs., Inc., ASBCA No. 56568, 10-1 BCA ¶ 34,325
 at 169,528).
      The Board also rejected Triple Canopy’s argument that
 its claims under the contracts did not accrue until it ex-
 hausted its appeal right because it was required to do so
 under paragraph (i) of the Foreign Tax Clause. In so hold-
 ing, the Board distinguished Kellogg Brown & Root Ser-
 vices, Inc. v. Murphy, 823 F.3d 622 (Fed. Cir. 2016). There,
 we stated that the CDA limitations period “does not begin
 to run if a claim cannot be filed because mandatory pre-
 claim procedures have not been completed.” Id. at 628. In
 Kellogg Brown, the Army repeatedly told contractor KBR
 that it had to resolve its disputed costs with its subcontrac-
 tor before KBR could present a claim for reimbursement of
 those costs. Consequently, in Kellogg Brown, we held that
 KBR’s claim accrued only after it had resolved the disputed
Case: 20-2165    Document: 46        Page: 9   Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE         9


 costs with its subcontractor and KBR had received a claim
 from its subcontractor. Id. at 628–29. After contrasting
 the facts of Kellogg Brown with the circumstances of Triple
 Canopy’s claims, the Board stated: “[W]e conclude that the
 process of appealing the fine levied on Triple Canopy was
 not mandatory, but was rather an optional process Triple
 Canopy elected to undergo in order to potentially reduce
 the amount of the fine . . . . Therefore, the appeal process
 did not toll the statute of limitations.” Triple Canopy,
 20-1 BCA ¶ 37,675 at 182,898.
     Having found that each of Triple Canopy’s claims was
 submitted more than six years after it had accrued, the
 Board denied each of Triple Canopy’s appeals as time
 barred. Following the Board’s denial of its appeals, Triple
 Canopy timely appealed. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(10).
                           DISCUSSION
                                I.
     Pursuant to 41 U.S.C. § 7107(b)(1), we review the
 Board’s decisions on questions of law de novo. Parsons
 Glob. Servs., Inc. v. McHugh, 677 F.3d 1166, 1170 (Fed. Cir.
 2012). Interpretation of a government contract and inter-
 pretation of applicable procurement regulations are ques-
 tions of law subject to de novo review. Forman v. United
 States, 329 F.3d 837, 841 (Fed. Cir. 2003); Reflectone, Inc.
 v. Dalton, 60 F.3d 1572, 1575 (Fed. Cir. 1995) (en banc).
                               II.
     On appeal, Triple Canopy argues that the Board erred
 in ruling that its claims accrued when GIRA assessed it
 penalties on March 24, 2011. As noted above, FAR 33.201
 provides that a claim accrues “when all events, that fix the
 alleged liability of either the Government or the contractor
 and permit assertion of the claim, were known or should
 have been known. For liability to be fixed, some injury
 must have occurred. However, monetary damages need
 not have been incurred.” Triple Canopy contends that, as
Case: 20-2165    Document: 46      Page: 10    Filed: 09/29/2021




 10        TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


 of March 24, 2011, all events that fixed its liability had not
 occurred. Noting that its six contracts were fixed-price con-
 tracts, Triple Canopy argues that it had no right to seek an
 adjustment of the contract prices unless contract provi-
 sions granted it that right. As it did before the Board, Tri-
 ple Canopy points to the Foreign Tax Clause as such a
 provision and argues that no claims accrued under that
 clause until it complied with paragraph (i) of the clause,
 which required that it “take all reasonable action to obtain
 exemption from or refund of any taxes or duties.” FAR
 52.229-6(i). Triple Canopy posits that this meant it had to
 appeal the GIRA assessment before it could submit claims
 under the clause. Hence, Triple Canopy reasons its claims
 did not accrue until GIRA ruled on its appeal. See Appel-
 lant’s Br. 13, 20–26.
     The government responds that the Board correctly held
 that Triple Canopy’s claims accrued on March 24, 2011, the
 date on which GIRA assessed Triple Canopy penalties for
 violating its directive limiting the number of personnel
 PSCs could employ in Afghanistan. The government states
 that March 24 was the date when Triple Canopy knew it
 was obligated to pay the GIRA assessment. It was at that
 point, the government argues, that “all events had taken
 place that fixed purported liability under the FAR provi-
 sion at issue, and Triple Canopy knew or should have
 known that they had taken place.” Appellee’s Br. 13–14.
     The government also urges us to reject Triple Canopy’s
 argument that its claims did not accrue until the GIRA ap-
 peal process was completed. The government contends
 that paragraph (i) of the Foreign Tax Clause did not set
 forth a mandatory pre-claim procedure that prevented sub-
 mission of the claims as of March 24, 2011. The govern-
 ment notes that paragraph (i) only requires a contractor to
 take “all reasonable action to obtain exemption” from “any
 taxes” or “penalt[ies],” and it states that this requirement
 is only triggered when the contractor is “exempt under the
 laws of the country concerned.” Appellee’s Br. 20, quoting
 FAR 52.229-6(i). According to the government, Triple
Case: 20-2165    Document: 46         Page: 11   Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE         11


 Canopy has failed, both before the Board and now on ap-
 peal, to identify a legal basis for its claimed exemption from
 the 500-person limit. Id. The government states that be-
 cause Triple Canopy is a PSC and because there is no dis-
 pute that it had more than 500 personnel in the country at
 the time of GIRA’s penalty assessment, it “was not required
 to take any additional action with . . . GIRA by pursuing a
 legal exemption that did not exist, and the [B]oard properly
 found that such a process was not mandatory.” Id. In other
 words, the government contends that because Triple Can-
 opy could not qualify for an exemption from the GIRA di-
 rective, paragraph (i) of the Foreign Tax Clause did not
 apply. Thus, Triple Canopy was not required to appeal
 GIRA’s assessment. Finally, the government argues that
 the plain language of FAR 52.229-6 does not dictate that a
 contractor must take its “reasonable action” seeking an ex-
 emption prior to submitting a claim under the CDA. The
 government concludes that Triple Canopy’s appeal does not
 present the situation addressed in Kellogg Brown, where a
 claim could not be filed “because mandatory pre-claim pro-
 cedures [had] not been completed.” Appellee’s Br. 21 (quot-
 ing Kellogg Brown, 823 F.3d at 628).
      In the alternative, the government urges us to affirm
 the Board’s decision on the ground that Triple Canopy
 failed to establish entitlement to a contract adjustment un-
 der FAR 52.229-6(d). That is, the government argues that
 we should find that Triple Canopy did not establish that
 the GIRA’s assessment constituted a “tax” requiring a con-
 tractual adjustment pursuant to the Foreign Tax Clause.
 Id. at 11, 28–33.
                               III.
     We have stated that “when a CDA claim accrued is de-
 termined in accordance with the FAR, the conditions of the
 contract, and the facts of the particular case.” Kellogg
 Brown, 823 F.3d at 626 (citing Parsons Glob. Servs.,
 677 F.3d at 1170). In our view, the FAR, the conditions of
 Triple Canopy’s CJSOTF-A contracts, and the facts of the
Case: 20-2165     Document: 46      Page: 12     Filed: 09/29/2021




 12         TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


 case compel the conclusion that Triple Canopy’s claim did
 not accrue until its appeal of the GIRA assessments was
 decided on July 6, 2011.
     We begin with the governing FAR provision. Pursuant
 to FAR 33.201, a contractor’s claim accrues “when all
 events, that fix the alleged liability of . . . the contractor
 and permit assertion of the claim, were known or should
 have been known. For liability to be fixed, some injury
 must have occurred. However, monetary damages need
 not have been incurred.”
     We turn next to “the conditions of the contract” and
 “the facts of the particular case.” As seen, the relevant con-
 tract provision is the Foreign Tax Clause, which was con-
 tained in each of Triple Canopy’s six contracts.
 Paragraph (d) of the clause provides in relevant part that
 “the contract price shall be increased by the amount of any
 after-imposed tax or of any tax or duty . . . that the Con-
 tractor is required to pay or bear, including any interest or
 penalty . . . if liability for such tax, interest, or penalty was
 not incurred through the Contractor’s . . . failure . . . to
 comply with the provisions of paragraph (i) below.” Para-
 graph (i) provides in relevant part that “[t]he Contractor
 shall take all reasonable action to obtain exemption
 from . . . any taxes or duties, including interest or penalty,
 from which the United States Government, the Contractor,
 any subcontractor, or the transactions or property covered
 by this contract are exempt under the laws of the country
 concerned.”
     We agree with Triple Canopy that, because it was seek-
 ing reimbursement of the GIRA assessment pursuant to
 the Foreign Tax Clause, it had to comply with para-
 graph (i)’s requirement that it “take all reasonable action”
 to obtain “exemption” from the assessment. This meant
 appealing the assessment. In the circumstances of this
 case, we thus view the appeal to GIRA as a “mandatory pre-
 claim procedure” that had to be completed in order for Tri-
 ple Canopy’s claims to accrue and the CDA limitations
Case: 20-2165    Document: 46      Page: 13    Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE       13


 period to begin to run. Kellogg Brown, 823 F.3d at 628; cf.
 Electric Boat Corp. v. Sec’y of the Navy, 958 F.3d 1372, 1376
 (Fed. Cir. 2020) (quoting Kellogg Brown but noting that
 “the contract [at issue] did not require that Electric Boat
 undertake any such procedures”).
     We are unable to agree with the Board and the govern-
 ment that Triple Canopy’s obligation to pay the assessment
 was fixed on March 24, 2011, when GIRA first assessed the
 penalties. Triple Canopy, 20-1 BCA ¶ 37,675 at 182,897.
 The problem with the Board’s conclusion is that it over-
 looks the requirement of paragraph (i) of the Foreign Tax
 Clause that Triple Canopy “take all reasonable action” to
 obtain an exemption from the penalties.
      The Board dismissed Triple Canopy’s argument that,
 pursuant to paragraph (i) of the Foreign Tax Clause, it was
 required to appeal the GIRA penalty assessment before
 submitting its claims to the CO. We disagree. We think
 the structure and language of the Foreign Tax Clause de-
 feats any suggestion that, in this case, pursuing an appeal
 of the GIRA assessment before Triple Canopy submitted its
 claims to the CO was optional. The Department of Defense
 repeatedly requested an exemption from GIRA on behalf of
 Triple Canopy and indicated that such an exemption would
 be “considered immediately valid” by the Department of
 Defense and Triple Canopy. Id. at 182,894–95. Having
 been informed by the Department of Defense that it was
 considered to have a “valid” “exemption” from the 500-per-
 son limit, Triple Canopy could not properly disregard par-
 agraph (i)’s requirement that it “take all reasonable action”
 and not appeal the GIRA assessment, and still be eligible
 for reimbursement under the Foreign Tax Clause for the
 “penalties” that were assessed against it.
     In our view, Kellogg Brown is controlling. It is true
 that, in Kellogg Brown, the Army repeatedly told contrac-
 tor KBR that it had to resolve its disputed costs with its
 subcontractor before KBR could submit a claim for reim-
 bursement of those costs. 823 F.3d at 628. It also is true
Case: 20-2165    Document: 46       Page: 14    Filed: 09/29/2021




 14         TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


 that in this case there are no similar statements by the CO
 with respect to Triple Canopy appealing the GIRA assess-
 ment. Nevertheless, we have no difficulty concluding that,
 in view of paragraph (i) of the Foreign Tax Clause and the
 Department of Defense’s repeated assurances that Triple
 Canopy was considered to have a valid exemption from the
 500-person limit, it was proper for Triple Canopy to con-
 clude that appealing the GIRA assessment was a “manda-
 tory pre-claim procedure[ ],” id., and that it should act
 accordingly. That meant appealing the GIRA assessment
 before submitting its claims to the CO. See Crown Coat
 Front Co. v. United States, 386 U.S. 503, 510–12, 514
 (1967) (pre-CDA case, finding that a government contrac-
 tor’s claim “first accrued” for purposes of the statute of lim-
 itations “upon the completion of the administrative
 proceedings contemplated and required by the provisions
 of the contract” rather than at the time of the contract’s
 completion). 6
     In its decision, the Board relied upon Gray Personnel,
 Inc., ASBCA No. 54652, 06-02 BCA ¶ 33,378, and McDon-
 nell Douglas Services, Inc., ASBCA No. 56568, 10-1 BCA
 ¶ 34,325, in concluding that Triple Canopy’s obligation to
 pay the GIRA assessment was fixed on March 24, 2011. In
 Gray Personnel, the Board addressed the requirement of
 FAR 33.201 that “some injury” must have occurred in ad-
 dressing whether Gray needed to have completed the gov-
 ernment’s delivery order or the contract for liability to be
 “fixed” and, accordingly, for Gray’s claim to have accrued.



      6  At the end of its decision, in addressing an argu-
 ment by Triple Canopy that it could not properly submit a
 claim to the CO while simultaneously appealing the GIRA
 assessment, the Board stated: “[P]ursuant to [the Foreign
 Tax Clause], Triple Canopy had a duty . . . to challenge the
 amount of the fine.” Triple Canopy, 20-1 BCA ¶37,675 at
 182,898. We agree with this statement, which is consistent
 with our conclusion above.
Case: 20-2165    Document: 46      Page: 15    Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE       15


 06-02 BCA ¶ 33,378 at 165,476. The Board concluded that
 Gray need not have completed the delivery order or con-
 tract, stating that “[t]he CDA permits contractors to sub-
 mit claims before they have incurred the total costs
 relating to the claim.” Id. In reaching this conclusion, the
 Board noted Congress’s intent that “contractors . . . submit
 claims as soon as they are identified.” Id. (quoting
 Servidone Constr. Corp. v. United States, 931 F.2d 860, 863
 (Fed. Cir. 1991)). In McDonnell Douglas, the Board deter-
 mined that the government was “on notice of, was aware
 of, or should have been aware of, its potential defective
 pricing claim against the prime contractor” more than six
 years before two contracting officers’ decisions issued in
 June 2008 that asserted the claim. 10-1 BCA ¶ 34,325
 at 169,529. The Board rejected the government’s argu-
 ment that its earliest possible claim accrual date was the
 date on which it received a final prime contractor audit be-
 cause prior to that it did not know the “sum certain” for
 which McDonnell was allegedly liable. Id. at 169,527–28.
 In both Gray Personnel and McDonnell Douglas, therefore,
 the relevant point in time for purposes of determining
 when liability was fixed was when the claimant became
 aware of, or should have been aware of, its potential claim,
 even if the amount of the claim had not been fixed. See
 Triple Canopy, 20-1 BCA ¶ 37,675 at 182,897.
     We are not bound by Board decisions. See Raytheon
 Co. v. United States, 747 F.3d 1341, 1352 (Fed. Cir. 2014).
 In any event, in view of the requirements of paragraph (i)
 of the Foreign Tax Clause, and the Department of De-
 fense’s repeated requests to GIRA that Triple Canopy be
 exempt from the 500-person limit of Article 10 of the PSC
 Regulation, Gray Personnel and McDonnell Douglas
 clearly are distinguishable from this case.
      We also are not persuaded by the government’s addi-
 tional arguments on appeal. The government takes the po-
 sition that paragraph (i) of the Foreign Tax Clause only
 requires a contractor to “take all reasonable action to ob-
 tain exemption” from a tax or penalty. As noted, the
Case: 20-2165    Document: 46      Page: 16    Filed: 09/29/2021




 16        TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE


 government states that Triple Canopy has never identified
 a legal basis for its claimed exemption. The government
 also argues that because it is undisputed that Triple Can-
 opy had more than 500 personnel in the country at the time
 of the penalty assessment, Triple Canopy was not obligated
 to “pursu[e] a legal exemption that did not exist.” Appel-
 lee’s Br. 20.
      We do not agree. We do not see how it can be argued
 that, in its appeal to GIRA, Triple Canopy failed to claim a
 legal exemption from the GIRA penalty. Triple Canopy
 first sought an exemption with respect to the 500-person
 limit in August of 2010. Triple Canopy, 20-1 BCA ¶ 37,675
 at 182,895. Thereafter, in its GIRA appeal, Triple Canopy
 expressly referenced the Department of Defense’s August
 2010 communication to the MOI. See J.A. 438–39. As seen,
 in that communication the CO stated that the Department
 of Defense was requesting an exemption from the 500-per-
 son limit to ensure that there was “no disruption to Afghan-
 istan’s reconstruction process.” J.A. 283. In our view,
 seeking an exemption from the 500-person limit in order to
 prevent disruption to Afghanistan’s reconstruction process
 was tantamount to asserting a legal basis for the purpose
 of securing an exemption, regardless of the number of em-
 ployees Triple Canopy presently had in the country. More-
 over, we think it was reasonable for Triple Canopy to take
 the position that it was exempt “under the laws of the coun-
 try concerned,” pursuant to paragraph (i) of the Foreign
 Tax Clause, because the United States Department of De-
 fense had repeatedly requested an exemption that was
 “considered immediately valid,” and because Triple Canopy
 had not received notice from the High Coordination Board
 that its exemption request had been denied. Significantly,
 while the contractor’s appeal did not result in an exemp-
 tion, it did result in a substantial reduction of the assess-
 ment. The government’s suggestion that the appeal was
 somehow meritless is difficult to fathom. It would hardly
 serve the government’s interest for the contractor to forego
 an appeal that substantially benefited the government.
Case: 20-2165     Document: 46     Page: 17    Filed: 09/29/2021




 TRIPLE CANOPY, INC.   v. SECRETARY OF THE AIR FORCE       17


                          CONCLUSION
     For the foregoing reasons, we hold that Triple Canopy’s
 claims under the six contracts did not accrue until July 6,
 2011, the date GIRA issued its decision in response to Tri-
 ple Canopy’s April 8, 2011 appeal. Triple Canopy’s claim
 submission to the CO on June 6, 2017 was thus within the
 six-year CDA limitations period. The Board therefore
 erred as a matter of law in denying Triple Canopy’s appeal.
 The decision of the Board is reversed, and Triple Canopy’s
 appeal is remanded to the Board for proceedings on the
 merits. 7
                REVERSED AND REMANDED
                             COSTS
 Costs to Triple Canopy.




     7    As noted, the government urges us to hold that Tri-
 ple Canopy did not establish that GIRA’s assessment con-
 stituted a “tax” for purposes of the Foreign Tax Clause,
 which the government argues is the prerequisite for an ad-
 justment under FAR 52.229-6(d). The contractor argues
 that the Foreign Tax Clause embraces more than “taxes.”
 Reply Br. 18. As Triple Canopy notes, Reply Br. 16, the
 Board made no findings on the scope of the clause or the
 factual question regarding the nature of the GIRA assess-
 ment. This question of fact is not for us to decide in the
 first instance on appeal. We therefore do not address it. It
 is for the Board to consider on remand.